As filed with the Securities and Exchange Commission on July 13, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MISCOR GROUP, LTD. (Exact name of Registrant as specified in its charter) Indiana 7600 20-0995245 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 1125 South Walnut Street South Bend, Indiana 46619 (574) 234-8131 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) John A. Martell President and Chief Executive Officer MISCOR Group, Ltd. 1125 South Walnut Street South Bend, Indiana 46619 (574) 234-8131 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Richard L. Mintz, Esq. Barnes & Thornburg LLP 100 North Michigan 600 1st Source Bank Center South Bend, Indiana 46601 (574) 233-1171 R. Paul Guerre, Esq. Barnes & Thornburg LLP 300 Ottawa Avenue, NW Suite 500 Grand Rapids, Michigan 49503 (616) 742-3933 As soon as practicable after this registration statement becomes effective (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ CALCULATION OF REGISTRATION FEE* Title of Each Classof Securities to be Registered Amount tobe Registered Proposed MaximumOffering Price Per Share(1) Proposed MaximumAggregate Offering Amount ofRegistration Fee Common Stock, no par value 62,500,000 shares $0.455 $28,437,500 $873 (1) This is the average of the bid and ask prices of the shares of common stock on the OTC Bulletin Board on July 12, 2007, and is estimated solely for the purpose of determining the registration fee pursuant to Rule457(c) under the Securities Act of 1933. * Pursuant to Rule 429 under the Securities Act, this registration statement is also Post-Effective Amendment No. 2 to the registrant’s Registration Statement on Form S-1 (Reg. No. 333-137940), which the Commission declared effective on November 9, 2006, and its Registration Statement on Form S-1 (Reg. No. 333-129354), which the Commission declared effective on May 12, 2006 (together, the “Prior Registration Statements”). The registrant paid an aggregate filing fee in the amount of $5,354 with respect to an aggregate of 200,003,252 shares of common stock in connection with the initial filings of the Prior Registration Statements. Such shares and such filing fee are being carried forward into this registration statement. The prospectus included in this filing relates to the 62,500,000 shares of MISCOR Group, Ltd. registered herewith, and the 200,003,252 shares of MISCOR Group, Ltd. registered under the Prior Registration Statements. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1 EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SECTION 8(A), MAY DETERMINE. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and we are not soliciting offers to buy these securities, in any state or jurisdiction where the offer or sale is not permitted. Subject to Completion, dated July 13, 2007 PROSPECTUS MISCOR GROUP, LTD. 262,503,252 Shares of Common Stock This prospectus relates to the resale by the selling shareholders of 262,503,252 shares of our common stock, including shares issuable upon exercise of warrants or conversion of debt securities described in this prospectus. The selling shareholders will sell the shares from time to time at prevailing market prices or privately negotiated prices. Our common stock is currently quoted on the OTC Bulletin Board under the symbol MCGL. We will not receive any proceeds from any sales made by the selling shareholders but will pay the expenses of this offering. To date, we have received proceeds of $10,482 from the exercise of warrants. We will receive additional proceeds of up to $2,674,157 if all of the warrants are exercised. Investing in our common stock involves a high degree of risk. Please see “Risk Factors” beginning on page 5 of this prospectus before you make an investment in the securities. Per Share Total Price to Public $0.455 (1) $28,437,500 Underwriting Discounts/Commissions 0.00 (2) 0.00 (2) Proceeds to Selling Shareholders (before expenses (3)) $0.455 $28,437,500 (1) This is the average of the bid and ask prices of the shares of common stock on the OTC Bulletin Board on July 12, 2007. Shares will be offered by the selling shareholders at prevailing market prices or privately negotiated prices. (2) We have not engaged an underwriter or placement agent to assist with the distribution of the shares offered by this prospectus. (3) We have agreed to bear all expenses associated with registering these securities with the Securities and Exchange Commission, other than direct expenses incurred by the selling shareholders, such as selling commissions, brokerage fees and expenses and transfer taxes. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The California Corporations Commissioner and the Kentucky Securities Commissioner have imposed certain investor suitability requirements with respect to offers and sales of these securities to residents of California and Kentucky. See “Plan of Distribution” on page 69 of this prospectus for a more detailed description of these requirements. The date of this prospectus is , 2007. TABLE OF CONTENTS Page No. Prospectus Summary 1 Risk Factors 5 Special Note about Forward-Looking Statements 13 Use of Proceeds 13 Determination of Offering Price 14 Principal and Selling Shareholders 15 Prior Financing Transactions 22 Market for Our Common Stock and Related Shareholder Matters 28 Capitalization 32 Selected Consolidated Financial Data 33 Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Description of Business 45 Management 53 Transactions with Certain Related Persons 64 Description of Capital Stock 64 Shares Eligible for Future Sale 68 Plan of Distribution 69 Legal Matters 71 Experts 71 Where You Can Find Additional Information 71 i PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus and does not contain all of the information you should consider in making your investment decision. You should read this summary together with the more detailed information, including our consolidated financial statements and the related notes thereto, included elsewhere in this prospectus. You should carefully consider, among other things, the matters discussed in the section entitled “Risk Factors” beginning on page 5 of this prospectus. Except where the context requires otherwise, the terms “us,” “we,” “our,” and the “company” refer to MISCOR Group, Ltd., an Indiana corporation and, where appropriate, its subsidiaries. MISCOR Group, Ltd. Our Business We provide electrical and mechanical solutions to industrial, commercial and institutional customers primarily in the United States. In particular, we: · provide maintenance and repair services for both alternating current and direct current electric industrial motors and generators; · manufacture and repair industrial lifting magnets; · provide engineering and repair services for electrical power distribution systems within industrial plants and commercial facilities; · manufacture, remanufacture, repair and engineer power assemblies, engine parts and other components related to large diesel engines; and · provide electrical contracting services, including design-build services, to industrial, commercial and institutional customers. To supplement our service offerings, we also provide on-site maintenance services and custom and standardized industrial maintenance training programs. We began operations in July 2000 with the purchase of the operating assets of an electric motor and magnet shop in South Bend, Indiana. Through acquisitions and internal growth, we have expanded the nature of our operations as well as our geographic presence, which now includes additional locations in Indiana and locations in Alabama, Maryland, Ohio, Washington and West Virginia. Our objective is to be a leading provider of integrated mechanical and electrical products and services to industry. To achieve that, we intend to grow our existing business segments and add complementary businesses, both through acquisitions and internal sales growth. Recent Developments On January 18, 2007 we sold 50,000,000 shares of common stock to Tontine Capital Partners, L.P. and 12,500,000 shares of common stock to Tontine Capital Overseas Master Fund, L.P. for $0.20 per share or $12.5 million. We used the proceeds to retire all of the outstanding senior debt due to our senior lender, Laurus Master Fund, Ltd., as of that date in the amount of approximately $10.5 million, including interest, plus approximately $0.5 million in prepayment penalties. We used the balance of the proceeds for working capital and to reduce accounts payable.We are registering all of the foregoing shares with the Securities and Exchange Commission on one of the registration statements of which this prospectus is a part. On March 9, 2007, we obtained financing from MFB Financial in the form of a $5 million revolving credit facility, secured by accounts receivable. We will use borrowings under the credit facility for capital expenditures and working capital purposes. Interest is payable monthly at ½% over prime, as published in the Wall Street Journal.As of June 1, 2007, we had $0.5 million outstanding under the credit facility. 1 Market for Our Stock Our common stock became eligible to trade on the OTC Bulletin Board on August 1, 2006, under the symbol MCGL. While trading in our stock has occurred, an established public trading market has not yet developed. If an established trading market does not develop, you may not be able to sell your shares promptly or perhaps at all, or sell your shares at a price equal to or above the price you paid for them. Financial Results Since our inception we have not been profitable and have lost money on both a cash and non-cash basis. At April 1, 2007, we had a consolidated accumulated deficit of approximately $16.3 million. We expect our losses to continue for the foreseeable future. To become profitable, we must, among other things, increase our sales, although we provide no assurance that our operational systems can support such an increase. We have financed our operations primarily through equity and convertible debt financings. See “Prior Financing Transactions” in this prospectus for a description of these financings. At April 1, 2007, we had total long-term debt of approximately $3.0 million. Registration Rights We granted registration rights to various investors in our prior financing transactions. The registration rights require us to register the common stock issued to the investors, as well as the common stock issuable upon conversion or exercise of certain convertible debt and warrants issued to the investors, with the Securities and Exchange Commission for resale under the Securities Act of 1933. To comply with this obligation, we filed the registration statements of which this prospectus is a part. We also agreed to include in one of the registration statements all shares of our common stock issued to John A. Martell, our Chairman, Chief Executive Officer and President, all shares issuable to Mr. Martell upon conversion of a promissory note held by him, all shares sold by Mr. Martell to certain unaffiliated persons, and all shares gifted by Mr. Martell to his children and to trusts of which his children are beneficiaries. Corporate Information Our executive offices are located at 1125 South Walnut Street, South Bend, Indiana 46619. Our telephone number is (574) 234-8131. We maintain a web site at the following Internet address: www.miscor.com. The information on our web site is not part of this prospectus. About this Prospectus You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. The selling shareholders are offering to sell, and are seeking offers to buy, shares of common stock only in jurisdictions where offers and sales are permitted. The information in this prospectus is complete only as of the date on the front cover regardless of the time of delivery of this prospectus or of any shares. 2 The Offering Common stock outstanding 187,452,532 (1) Shares of common stock offered by the selling shareholders 235,065,484 (2) Plan of Distribution The selling shareholders will sell the shares at prevailing market prices or privately negotiated prices. Our common stock became eligible to trade on the OTC Bulletin Board on August 1, 2006, under the symbol MCGL. While trading in our stock has occurred, an established public trading market has not yet developed. Use of proceeds The selling shareholders will receive the net proceeds from the sale of shares. We will receive none of the proceeds from the sale of shares offered by this prospectus but will pay the expenses of this offering. To date, we have received proceeds of $10,482 from the exercise of warrants. We will receive additional proceeds of up to $2,674,157 if all of the warrants are exercised. Risk Factors See the discussion under the caption “Risk Factors” and other information in this prospectus for a discussion of factors you should carefully consider before deciding to invest in shares of our common stock. Dividend policy We have never paid a dividend on our common stock and do not anticipate paying any dividends on our common stock in the foreseeable future. Our financing agreements also prohibit us from paying any dividends on our common stock. (1) Includes all shares of our common stock outstanding as of July 12, 2007. Excludes shares issuable upon exercise or conversion, as applicable, of the convertible debentures and notes referenced in (2) below, as well as 1,580,000 shares of our common stock issuable upon the exercise of outstanding options issued under our 2005 Stock Option Plan. (2) Includes 187,003,902 shares of common stock outstanding as of July 12, 2007, plus 48,061,582 shares of common stock issuable upon exercise or conversion, as applicable, of the following instruments outstanding as of July 12, 2007: Warrants to purchase common stock at $0.0001 per share 750,000 Warrants to purchase common stock at $0.001 per share 331,615 Warrants to purchase common stock at $0.01 per share 375,000 Warrants to purchase common stock at $0.34 per share 7,852,941 Conversion of subordinated debentures at $0.3404926 per share 8,752,026 Conversion of subordinated note at $0.10 per share 30,000,000 Total 48,061,582 Excludes 405,000 shares of restricted common stock issued to certain executive officers of the company pursuant to our 2005 Restricted Stock Purchase Plan, 43,630 shares of common stock issued on June 29, 2007, to certain employees pursuant to our Employee Stock Purchase Plan, and 1,580,000 shares of our common stock issuable upon the exercise of outstanding options issued under our 2005 Stock Option Plan. 3 Summary Consolidated Financial Information The following summary consolidated financial data should be read together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and the related notes thereto included elsewhere in this prospectus (amounts presented in thousands, except per share amounts). STATEMENT OF OPERATIONS DATA: Three Months Ended April 1, April 2, Year Ended December 31, 2007(1) 2006(1) 2006 2005 2004 2003 2002 (unaudited) Net sales $ 16,146 $ 13,251 $ 60,754 $ 46,296 $ 28,897 $ 15,495 $ 11,792 Gross profit $ 2,847 $ 2,493 $ 11,879 $ 9,156 $ 6,197 $ 3,512 $ 1,833 Net loss $ (2,589 ) $ (786 ) $ (2,661 ) $ (7,196 ) $ (189 ) $ (1,137 ) $ (1,238 ) Net loss per share (2) $ (0.02 ) $ (0.01 ) $ (0.02 ) $ (0.07 ) $ 0.00 $ (0.01 ) $ (0.02 ) BALANCE SHEET DATA: As of Apri1 1, 2007(1) As of December 31, 2006 (unaudited) Working capital $ 10,962 $ 4,088 Total Assets $ 28,103 $ 30,867 Long-term debt $ 3,023 $ 8,824 Accumulated deficit $ (16,269 ) $ (13,680 ) Total shareholders’ equity $ 14,525 $ 3,693 (1) Each of our first three fiscal quarters ends on the Sunday closest to the end of the calendar quarter.Our fiscal year ends on December 31. (2) See Note A of the notes to our consolidated financial statements included elsewhere in this prospectus for a description of the computation of the number of shares and net loss per share. 4 RISK FACTORS Investing in our common stock involves a number of risks. You should carefully consider all of the information contained in this prospectus, including the risk factors set forth below, before investing in the common stock offered by this prospectus. We may encounter risks in addition to those described below, including risks and uncertainties not currently known to us or that we currently deem to be immaterial. The risks described below, as well as such additional risks and uncertainties, may impair or adversely affect our business, results of operations and financial condition. In such case, you may lose all or part of your original investment. Risks Related to Our Business We have not yet attained profitable levels of revenues, and we may not be profitable in the future. If we do not become profitable, we may not be able to continue our operations, and you may lose your entire investment. For the three-month periods ended April 1, 2007 and April 2, 2006, we incurred net losses of approximately $2.6 million and $0.8 million, respectively.For the fiscal years ended December 31, 2006, 2005 and 2004, we incurred net losses of approximately $2.7 million, $7.2 million and $0.2 million, respectively. We attribute these losses to investments we have made in the infrastructure of our business, which we expect will support a higher level of revenue than that being currently achieved. In addition, 2005 included a non-cash charge to interest expense related to the issuance of a conversion option in the amount of $4.5 million. We expect to continue to make substantial expenditures for sales, infrastructure and other purposes, which may be fixed in the short term. As a result, we can provide no assurance as to the level, if any, of profitability in 2007 and beyond. Our ability to increase revenue and achieve and maintain profitability in the future will depend primarily on our ability to complete strategic business acquisitions, increase sales of our existing products and services, maintain a reasonable cost structure and expand our geographical coverage. No assurance can be given that we will be able to increase our revenue at a rate that equals or exceeds expenditures. We have a short operating history, which may make it difficult for investors to evaluate our business and our future prospects and will increase the risk of your investment. We began operations in July 2000 with the purchase of the operating assets of an electric motor and magnet shop that launched our industrial services business. We expanded into electrical contracting in late 2001 and into diesel engine components in March 2005. Because of our limited operating history, we lack extended, historical financial and operational data, making it more difficult for an investor to evaluate our business, forecast our future revenues and other operating results, and assess the merits and risks of an investment in our common stock. This lack of information will increase the risk of your investment. Our ability to execute our business plan will be impaired if we do not retain key employees. We are highly dependent on the efforts and abilities of John A. Martell, our Chairman, Chief Executive Officer and President, and other senior management and key staff performing technical development, operations, customer support and sales and marketing functions. These employees are not obligated to continue their employment with us and may leave us at any time. We are not aware that Mr. Martell or any other member of our senior management team has any plans to leave the company. We do not have “key person” life insurance policies for any of our officers or other employees, including Mr. Martell. The loss of the technical knowledge and management and industry expertise that would result in the event Mr. Martell or other members of our senior management team left our company could delay the execution of our business strategy and divert our management resources. Our business also could be adversely affected if any member of management or any other of our key employees were to join a competitor or otherwise compete with us. If we are unable to hire additional qualified personnel, our ability to grow our business may be harmed. We will need to hire additional qualified personnel with expertise in technical development, operations, customer support and sales and marketing. We compete for qualified individuals with numerous other industrial services companies. Competition for such individuals is intense, and we cannot be certain that our search for such personnel will be successful. Attracting and retaining qualified personnel will be critical to our success. 5 We face numerous competitors that have greater financial and other competitive resources than we have, which could hurt our ability to compete effectively. The markets in which we do business are highly competitive. We do not expect the level of competition we face to be reduced in the future. An increase in competitive pressures in these markets or our failure to compete effectively may result in pricing reductions, reduced gross margins and loss of market share. Many of our competitors have longer operating histories, greater name recognition, more customers and significantly greater financial, marketing, technical and other competitive resources than we have. As a result, these companies may be able to adapt more quickly to new technologies and changes in customer needs, or to devote greater resources to the development, promotion and sale of their products and services. While we believe that our overall product and service offerings distinguish us from our competitors, these competitors could develop new products or services that could directly compete with our products and services. We may have to reduce or cease operations if we are unable to obtain the funding necessary to meet our future capital requirements. Moreover, if we raise capital by issuing additional equity, your percentage ownership of our common stock will be diluted. We believe that our existing working capital, cash provided by operations and our existing senior credit facility, under which we had an additional $4.5 million available as of June 1, 2007, should be sufficient to fund our working capital needs, capital requirements and contractual obligations for at least the next twelve months. We will need, however, to raise additional debt or equity capital to fund any future business acquisitions. In addition, we do not anticipate being able to generate sufficient funds from operations to pay off our obligations under our subordinated convertible debentures on their maturity date of February 28, 2008. As of June 1, 2007, debenture holders have converted $1,045,000 of the subordinated debt. However, absent further exercise of the right of the debenture holders to convert our indebtedness into shares of our common stock, we anticipate having to refinance or otherwise raise additional capital to pay off the $2,980,000 principal balance and accrued interest of the subordinated convertible debentures. Our future working capital needs and capital expenditure requirements will depend on many factors, including our rate of revenue growth, the rate and size of future business acquisitions, the expansion of our marketing and sales activities, and the rate of development of new products and services. To the extent that funds from the sources described above are not sufficient to finance our future activities, we will need to improve future cash flows and/or raise additional capital through debt or equity financing or by entering into strategic relationships or making other arrangements. Any effort to improve cash flows, whether by increasing sales, reducing operating costs, collecting accounts receivable at a faster rate, reducing inventory and other means, may not be successful. Further, any additional capital we seek to raise might not be available on terms acceptable to us, or at all. In that event, we may be unable to take advantage of future opportunities or to respond to competitive pressures or unanticipated requirements, and we may default under our debentures. Any of these events may have, and with respect to a default under our indebtedness would have, a material adverse effect on our business, financial condition and operating results. Further, if we raise additional capital through the issuance of equity securities, the percentage ownership of each shareholder in the company will, and each shareholder’s economic interest in the company may, be diluted. The degree of dilution, which may be substantial, will depend to a large extent on the market price of our common stock and general market conditions at the time we issue any such new equity. If we default on our obligations under our subordinated secured convertible debentures or our senior secured credit facility, our assets may be subject to foreclosure, which would likely put us out of business. Our obligations under our subordinated secured convertible debentures issued to investors in our 2005 private offering are secured by a second lien on substantially all of our assets. Our obligations under our senior credit facility are secured by a first lien on our accounts receivable. Consequently, if we are unable to pay off our senior secured obligations or the debentures when they become due or otherwise default under the terms of our senior credit facility or the debentures, our senior lender or the holders of the debentures could foreclose their respective security interests and liquidate all of our assets. This would cause us to cease operations and likely result in the loss of your entire investment. 6 If we are unable to identify and make appropriate acquisitions in the future, our growth could be restricted. A significant component of our growth strategy has been and is expected to continue to be the acquisition of companies that we expect to expand our product and service offerings, our geographic presence and our customer base. Since our organization in 2000, we have completed seven acquisitions, and we intend to continue making acquisitions in the future. It is possible, however, that we may not be able to identify or acquire additional companies on terms agreeable to us, if at all. If we fail to make such acquisitions on agreeable terms, our ability to increase our revenue and execute our growth strategy would be hurt. Any acquisitions we make could be difficult to integrate with and harm our existing operations and result in dilution to our existing shareholders. We expect to continue making strategic business acquisitions. Evaluating acquisition targets is difficult, and acquiring other businesses involves risks, including the following: · difficulty in integrating the acquired operations and retaining acquired personnel; · difficulty in retaining acquired sales and distribution channels and customers; · diversion of management's attention from and disruption of our ongoing business; and · difficulty in incorporating acquired technology and rights into our product and service offerings and maintaining uniform standards, controls, procedures and policies. Furthermore, we may issue equity securities to pay in whole or in part for future acquisitions. If we issue equity securities, the percentage ownership of each shareholder in the company will, and each shareholder’s economic interest in the company may, be diluted. The degree of dilution will depend, to a large extent, on the market price of our common stock and general market conditions at the time new equity is sought. Such dilution may be substantial. We may not successfully manage our growth, which could result in continued losses and the failure of our business. Our success will depend to a large extent on our ability to expand our operations and manage our growth, which will place a significant strain on our management and on our administrative, operational and financial resources. To manage this growth, we must expand our facilities, augment our operational, financial and management systems and hire and train additional qualified personnel. If we are unable to manage our growth effectively, our business may suffer. We may be unable to adequately expand our operational systems to accommodate growth, which could harm our ability to deliver our products and services. Our operational systems have not been tested at the customer volumes that may be required for us to become profitable in the future. These systems may not be able to operate effectively if the number of our customers grows substantially. In implementing new systems, we may experience periodic interruptions affecting all or a portion of our systems. Such interruptions could harm our ability to deliver our products and services and could result in the loss of current and potential new customers. Changes in operating factors that are beyond our control could hurt our operating results. Our operating results may fluctuate significantly in the future as a result of a variety of factors, many of which are beyond management's control. These factors include the costs of new technology, the relative speed and success with which we can acquire customers for our products and services, capital expenditures for equipment, sales and marketing and promotional activities and other costs, changes in our pricing policies, suppliers and competitors, changes in operating expenses, increased competition in our markets, and other general economic and seasonal factors. Adverse changes in one or more of these factors could hurt our operating results. 7 We may be required to conduct environmental remediation activities, which could be expensive and inhibit the growth of our business and our ability to become profitable. We are subject to a number of environmental laws and regulations, including those concerning the handling, treatment, storage and disposal of hazardous materials. These environmental laws generally impose liability on present and former owners and operators, transporters and generators of hazardous materials for remediation of contaminated properties. We believe that our businesses are operating in compliance in all material respects with applicable environmental laws, many of which provide for substantial penalties for violations. We cannot assure you that future changes in such laws, interpretations of existing regulations or the discovery of currently unknown problems or conditions will not require substantial additional expenditures. In addition, if we do not comply with these laws and regulations, we could be subject to material administrative, civil or criminal penalties or other liabilities. We may also be required to incur substantial costs to comply with current or future environmental and safety laws and regulations. Any such additional expenditures or costs that we may incur would hurt our operating results. It may be difficult to obtain performance bonds at our subsidiary Martell Electric, LLC, which would adversely affect our ability to grow our electrical contracting business. Certain large electrical contracts require that we post a performance bond when we submit our bid or quote. The insurance companies that issue performance bonds review our financial performance and condition and that of our subsidiary Martell Electric, LLC, through which we conduct our electrical contracting business. Due to our accumulated consolidated operating losses, we may not be able to obtain the performance bonds necessary to submits bids for future projects. This would adversely affect our ability to grow our electrical contracting business. Insurance is expensive and it may be difficult for us to obtain appropriate coverage. If we suffer a significant loss for which we do not have adequate insurance coverage, our income will be reduced or our net loss will increase. We have obtained insurance coverage for potential risks and liabilities that we deem necessary and which fall within our budget. Insurance companies are becoming more selective about the types of risks they will insure. It is possible that we may: · not be able to get sufficient insurance to meet our needs; · not be able to afford certain types or amounts of coverage; · have to pay insurance premiums at amounts significantly more than anticipated; or · not be able to acquire any insurance for certain types of business risks. This could leave us exposed to potential claims or denial of coverage in certain situations. If we were found liable for a significant claim in the future, the resulting costs would cause our net income to decrease or our net loss to increase. Certain raw materials and other materials purchased for our operations have been and may continue to be subject to sudden and significant price increases that we may not able to pass along to our customers. This could have an adverse effect on our ability to become profitable. We purchase a wide range of commodities and other materials such as copper, aluminum, steel and petroleum-based materials as raw materials and for consumption in our operations. Some of these materials have been and may continue to be subject to sudden and significant price increases. Depending on competitive pressures and customer resistance, we may not be able to pass on these cost increases to our customers. This would reduce our gross profit margins and make it more difficult for us to become profitable. The increased costs we incur as a result of being a public company will make it more difficult for us to become profitable. As a public company, we incur significant additional legal, accounting, insurance, compliance, reporting, record keeping and other expenses that we did not incur as a private company. We also incur costs associated with 8 recently adopted corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002, as well as new rules implemented by the SEC. These rules and regulations increase our general and administrative expenses and make some activities more time-consuming and costly. The expense we incur in complying with these requirements will make it more difficult for us to become profitable. The changing regulatory environment for public companies could make it more difficult for us to attract qualified directors. We expect that the stricter regulatory environment following enactment of the Sarbanes-Oxley Act of 2002 may make it more difficult and more expensive for us to obtain director and officer liability insurance. We may also be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We do not intend to pay dividends, and you may not experience a return on investment without selling your securities, which may be difficult because we have a limited trading market. We have never declared or paid, nor do we intend in the foreseeable future to declare or pay, any dividends on our common stock. Our financing agreements also prohibit us from paying any dividends on our common stock. Since we intend to retain all future earnings to finance the operation and growth of our business, you will likely need to sell your securities in order to realize a return on your investment, if any. The market for our common stock is limited, and you may not be able to sell your shares of our common stock. Ownership of our common stock is concentrated among a small number of shareholders who have substantial control over matters requiring shareholder approval and may approve actions that are adverse to your interests or negatively impact the value of your investment. As of July 12, 2007, our directors and executive officers beneficially owned or controlled approximately 45.7% of our outstanding common stock, or approximately 42.2% assuming exercise or conversion of outstanding warrants, convertible notes and convertible debentures. Tontine Capital Partners, L.P., and Tontine Capital Overseas Master Fund, L.P. (collectively, “Tontine”), own 33.3% of our outstanding common stock, or approximately 26.5% assuming exercise or conversion of outstanding warrants, convertible notes and convertible debentures As a result, such persons may have the ability to control most matters submitted to our shareholders for approval, including the election and removal of directors and the approval of any merger, consolidation or sale of all or substantially all of our assets. In addition, John A. Martell, who beneficially owns approximately 45% of the shares of our common stock, has granted Tontine a proxy to vote his shares for the election to the Board of Directors of Tontine’s designees and to enforce Tontine’s rights with respect to future acquisitions of our common stock.The interests of these shareholders in such matters may be different from your interests. Consequently, they may make decisions that are adverse to your interests. See “Principal and Selling Shareholders” in this prospectus for more information about ownership of our outstanding shares. Our articles of incorporation limit the liability of our directors and officers and require us to indemnify them against certain liabilities, which could restrict your ability to obtain recourse against our directors and officers for their actions and reduce the value of your investment in our common stock. Our articles of incorporation limit the liability of our directors and officers for any loss or damage caused by their actions or omissions if they acted in good faith, with the care an ordinarily prudent person in a like position would have exercised under similar circumstances, and in a manner they reasonably believed was in the best interests of our company. Even if they do not meet these standards, our directors and officers would not be liable for any loss or damage caused by their actions or omissions if their conduct does not constitute willful misconduct or recklessness. Our articles of incorporation also require us to indemnify our directors and officers under certain circumstances against liability incurred in connection with proceedings to which they are made parties by reason of their relationships to our company. The limitation of liability and indemnification provisions in our articles of incorporation may discourage shareholders from bringing a lawsuit against our directors alleging a breach of their fiduciary duty. These limitations may also reduce the likelihood of derivative litigation against our directors and officers, even though an action, if 9 successful, might benefit our company and shareholders. Furthermore, our operating results and the value of your investment may decline to the extent that we pay any costs of settlement and damage awards against directors and officers as required by these indemnification provisions. Risks Related to this Offering If an active trading market in our common stock does not develop, your ability to liquidate your investment will be adversely affected. Our common stock became eligible to trade on the OTC Bulletin Board on August 1, 2006. While trading is our stock has occurred, an established public trading market has not yet developed. If an established trading market does not develop, you may not be able to sell your shares promptly or perhaps at all, or sell your shares at a price equal to or above the price you paid for them. Sales of shares of our common stock eligible for future sale could depress the market for our common stock and the value of the shares you own. As of July 12, 2007, we had issued and outstanding 187,452,532 shares of our common stock, warrants to purchase 9,309,556 shares of our common stock, subordinated debentures convertible into 8,752,026 shares of our common stock, and a subordinated note convertible into 30,000,000 shares of our common stock. As of that date, we also had issued and outstanding options granted under our 2005 Stock Option Plan to certain directors, executive officers and employees to acquire 1,580,000 shares of common stock, of which 125,000 shares had vested. Public marketplace sales of large amounts of our common stock, or the potential for those sales even if they do not actually occur, may have the effect of depressing the market price of our common stock. In addition, if our future financing needs require us to issue additional shares of common stock or securities convertible into common stock, the supply of common stock available for resale could be increased, which could cause the market price of our common stock to drop even if our business is doing well. As a shareholder, you will experience significant dilution as a result of the conversion of notes and debentures and the exercise of warrants and options that we have previously issued. As described above, as of July 12, 2007, we had issued and outstanding 187,452,532 shares of our common stock, and securities convertible into or exercisable for an additional 48,061,582 shares of our common stock. This number excludes 1,580,000 shares issuable upon exercise of options granted to certain directors, executive officers and employees, of which 125,000 shares had vested. If these securities are converted into or exercised for shares of common stock, your percentage ownership in the company, and your economic interest in the company, will be diluted. The degree of dilution, which may be significant, will depend on the number of shares that are issued upon conversion or exercise. If these securities are converted into or exercised for the maximum number of shares of common stock, your percentage ownership in the company will be diluted approximately 20.4 percent. 10 Market transactions in our common stock are subject to the penny stock rules of the Securities and Exchange Commission, which may adversely affect the development of a market for our common stock. Securities and Exchange Commission rules impose special disclosure and other requirements on broker-dealers with respect to trades in any stock defined as a “penny stock.” The term “penny stock” generally refers to low-priced (below $5), speculative securities of very small companies. We expect our common stock to be subject to these rules. Before a broker-dealer may sell a penny stock, the firm must first approve the customer for the transaction and receive from the customer a written agreement to the transaction. The firm must furnish the customer a document describing the risks of investing in penny stocks. The firm must tell the customer the current market quotation, if any, for the penny stock and the compensation the firm and its broker will receive for the trade. Finally, the firm must send monthly account statements showing the market value of each penny stock held in the customer’s account. These rules may slow the development of an active trading market for our common stock, which could make it more difficult for you to sell your shares, if you are able to sell them at all. Any market that develops for our common stock could be highly volatile, which may limit your ability to sell your shares when desired or at a price above your purchase price. The price at which our common stock trades on the OTC Bulletin Board or any other market that may develop is likely to be highly volatile and may fluctuate substantially due to several factors, including the following: · volatility in stock market prices and volumes that is particularly common among micro cap/small cap companies such as us; · loss of a market maker that is willing to make a market in our stock on the OTC Bulletin Board; · efforts by any shareholder to sell or purchase significant amounts of shares relative to the size of the trading market; · lack of research coverage for companies with small public floats such as us; · potential lack of market acceptance of our products and services; · actual or anticipated fluctuations in our operating results; · entry of new or more powerful competitors into our markets; · introduction of new products and services by us or our competitors; · commencement of, or our involvement in, any significant litigation; · additions or departures of key personnel; · terrorist attacks either in the United States or abroad; · general stock market conditions; and · general state of the United States and world economies. This volatility may slow the development of an active trading market for our common stock, which could make it more difficult for you to sell your shares, if you are able to sell them at all, at a price above your purchase price. We could issue “blank check” preferred stock without shareholder approval with the effect of diluting then current shareholder interests. Our articles of incorporation authorize the issuance of up to 20,000,000 shares of “blank check” preferred stock with designations, rights and preferences as may be determined from time to time by our board of directors. Accordingly, our board of directors is empowered, without shareholder approval, to issue a series of preferred stock with dividend, liquidation, conversion, voting or other rights which could dilute the interest of, or impair the voting power of, our common shareholders. The issuance of a series of preferred stock could be used as a method of discouraging, delaying or preventing a change in control. Our financing agreements, however, prohibit us from issuing any preferred stock. Although we do not presently intend to issue any shares of preferred stock, our 11 financing arrangements may change and we may issue preferred stock in the future. See “Description of Capital Stock — Preferred Stock” and “Prior Financing Transactions” in this prospectus. Anti-takeover provisions in our articles of incorporation and by-laws and in Indiana law could delay or prevent a takeover or other change in control of our company, which could cause the market price of our common stock to suffer. Provisions in our articles of incorporation and by-laws and certain provisions of Indiana law may discourage, prevent or delay a person from acquiring or seeking to acquire a substantial interest in, or control of, our company. Such provisions in our articles of incorporation and by-laws include the following: · our directors can decide to classify the board so that not all members of our board would be elected at the same time, making it more difficult to gain control of our board; · our board of directors may not remove a director without cause, also making it more difficult to gain control of our board; · only our board of directors, and not our shareholders, may elect directors to fill vacancies in the board, including vacancies created by expansion of the board; · only our board of directors or chairman of the board, and not our shareholders, may call a special meeting of our board; · only the board of directors, and not our shareholders, may make, amend or repeal our by-laws; · a super-majority (80%) vote of our shareholders is required to amend certain anti-takeover provisions in our articles of incorporation; · our shareholders are not granted cumulative voting rights, which, if granted, would enhance the ability of minority shareholders to elect directors; · shareholders must follow certain advance notice and information requirements to nominate individuals for election to our board of directors or to propose matters that may be acted upon at a shareholders’ meeting, which may discourage a potential acquiror from conducting a proxy contest to elect directors or otherwise attempting to influence or gain control of our company; · our board of directors, without shareholder approval, may issue shares of undesignated, or “blank check,” preferred stock, which may have rights that adversely affect the rights of the holders of our common stock and impede or deter any efforts to acquire control of our company; and · our articles require special board approval, super-majority (80%) shareholder approval and/or satisfaction of certain price and procedural requirements for certain business combination transactions involving our company and certain shareholders who beneficially own more than 10% of the voting power of our outstanding capital stock, all of which make it more difficult for a person to acquire control of our company. Our articles of incorporation impose approval and other requirements on certain business combination transactions between our company and any shareholder beneficially owning 10% or more of the voting power of our outstanding capital stock. Types of business combination transactions subject to these requirements include mergers, consolidations, certain sales, leases or other transfers of our assets, certain issuances of our voting securities, plans of dissolution or liquidation proposed by the interested shareholder, and certain other transactions. Our articles prohibit any such transaction within five years following the date on which the shareholder obtained 10% ownership unless the transaction meets the requirements of the Business Combinations Statute of the Indiana Business Corporation Law (if applicable), which is described below, and is approved by a majority of our directors who are not affiliated with the shareholder or by shareholders holding at least 80% of the voting power of our outstanding capital stock. After such five-year period, the transaction still must satisfy the requirements of the Business Combinations Statute (if applicable) as well as certain price and procedural requirements set forth in our articles. As an Indiana corporation, we are subject to the Indiana Business Corporation Law. Chapter 42, the Control Share Acquisitions Chapter, and Chapter 43, the Business Combinations Chapter, of the Indiana Business Corporation Law may affect the acquisition of shares of our common stock or the acquisition of control of our company. Indiana companies may elect to opt out of the Control Share Acquisitions Chapter and the Business 12 Combinations Chapter. Our articles of incorporation do not opt out of these statutes. Both statutes, however, apply only to certain corporations that have at least 100 shareholders. As of July 12, 2007, we had53 record shareholders. Consequently, as of July 12, 2007, neither statute applied to us, although they may apply to us in the future. The Business Combinations Chapter prohibits certain business combinations, including mergers, sales of assets, recapitalizations and reverse stock splits, between certain corporations and any shareholder beneficially owning 10% or more of the voting power of the outstanding voting shares of that corporation for a period of five years following the date on which the shareholder obtained 10% beneficial voting ownership, unless the business combination was approved prior to that date by the board of directors. If prior approval is not obtained, several price and procedural requirements must be met before the business combination may be completed. The Business Combinations Statute does not apply to business combinations between a corporation and any shareholder who obtains 10% beneficial voting ownership before such corporation has a class of voting shares registered with the Securities and Exchange Commission under Section 12 of the Securities Exchange Act of 1934, unless the corporation has elected to be subject to the Business Combination Statute. As of the date of this prospectus, we have not made such as election. The Control Share Acquisitions Chapter contains provisions designed to protect minority shareholders if a person makes a tender offer for or otherwise acquires shares giving the acquiror more than certain levels of ownership (20%, 33 ⅓% and 50%) of the outstanding voting securities of certain Indiana corporations. Under the Control Share Acquisitions Chapter, if an acquiror purchases such shares of a corporation that is subject to the Control Share Acquisitions Chapter, then the acquiror cannot vote such shares until each class or series of shares entitled to vote separately on the proposal approves the rights of the acquiror to vote the shares in excess of each level of ownership, by a majority of all votes entitled to be cast by that group (excluding shares held by our officers, by employees of the company who are directors of the company and by the acquiror). These provisions of our articles of incorporation, by-laws and of the Indiana Business Corporation Law may make if difficult and expensive to pursue a tender offer, change in control or takeover attempt that our management opposes. Consequently, these provisions may reduce the trading price of our common stock. See “Description of Capital Stock — Anti-Takeover Provisions” in this prospectus. SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements, which include any statement that is not an historical fact, such as statements regarding our future operations, future financial position, and business strategy, plans and objectives. Without limiting the generality of the foregoing, words such as “may,” “intend,” “expect,” “believe,” “anticipate,” “could,” “estimate” or “plan” or the negative variations of those words or comparable terminology are intended to identify forward-looking statements. We have based the forward-looking statements largely on our current expectations and perspectives about future events and financial trends that we believe may affect our financial condition, results of operations, business strategies, short-term and long-term business objectives, and financial needs. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including those described under the caption “Risk Factors,” that may cause our actual results to differ materially from those anticipated or implied in the forward-looking statements. USE OF PROCEEDS This prospectus relates to shares of our common stock that may be offered and sold from time to time by the selling shareholders named in this prospectus. We will not receive any of the proceeds from the sale of the common stock, but we have agreed to bear all expenses (other than direct expenses incurred by the selling shareholders, such as selling commissions, brokerage fees and expenses and transfer taxes) associated with registering such shares under federal and state securities laws. We will receive the exercise price upon exercise of the warrants held by the selling shareholders. The aggregate exercise price of the warrants is $2,674,157. Further, to the extent that obligations under our convertible notes and debentures are converted into shares of our common stock, we will be relieved of payment obligations to the holders thereof to the extent of such conversion. We used the net proceeds from the prior issuances of our common stock included in this prospectus, as well as from the prior issuances of notes, debentures and warrants convertible into or exercisable for common stock 13 included in this prospectus, to fund acquisitions, to acquire capital equipment, to fund general and administrative costs and working capital, and to refinance indebtedness. We intend to use the net proceeds from the exercise of the warrants for the following purposes (but not in any particular order of priority or in any particular amounts), which may be subject to change: (1) to acquire capital equipment, (2) to fund general and administrative costs, (3) for working capital, and (4) to fund acquisitions of other businesses, although we do not have any definitive plans as of the date of this prospectus to use any such proceeds for acquisitions. In addition, we may need to reallocate the proceeds received from the exercise of the warrants among the categories of uses set forth above if our cash or liquidity positions so dictate, or in the event on-going or anticipated capital expenditures require additional funding. As of July 12, 2007, we have issued 13,856,978 shares upon the exercise of warrants. Based on information provided by our transfer agent, we believe that some selling shareholders have sold shares pursuant to this offering. However, because many shares are held in “street” name, we cannot ascertain the number or shares sold or the identity of the selling shareholders. We have incurred total expenses in connection with this offering of $536,000 and have received no offering proceeds, except that we received $10,482 upon the exercise of warrants. DETERMINATION OF OFFERING PRICE The selling shareholders will offer shares from time to time at prevailing market prices or privately negotiated prices. Our common stock became eligible to trade on the OTC Bulletin Board on August 1, 2006 under the symbol MCGL. The bid and ask prices of our common stock on the OTC Bulletin Board on July 12, 2007, were $0.45 and $0.46, respectively. These prices may or may not be similar to the price or prices at which the selling shareholders offer shares in this offering. 14 PRINCIPAL AND SELLING SHAREHOLDERS The following table sets forth certain information known to us with respect to the beneficial ownership of our common stock as of July 12, 2007, for the following persons: · each of our directors; · each of our executive officers; · all of our directors and executive officers as a group; · each holder of five percent or more of our common stock; and · each person and entity selling shares of our common stock in this offering. The information below is based upon information provided to us by or on behalf of each beneficial owner. Based on information provided by our transfer agent, we believe that some selling shareholders have sold shares pursuant to this offering. However, because many shares are held in “street” name, we cannot ascertain the number or shares sold or the identity of the selling shareholders. Unless otherwise indicated, we believe that each individual and entity named below has sole voting and investment power with respect to all shares of common stock that such individual or entity beneficially owns, subject to applicable community property laws. To our knowledge, no person or entity other than those identified below beneficially owns more than five percent of our common stock. Applicable percentage ownership is based on 187,452,532 shares of our common stock outstanding as of July 12, 2007. In computing the number of shares of common stock beneficially owned by a person and the percentage ownership of that person, we included shares of common stock that such person has the right to acquire within 60 days of July 12, 2007 upon exercise or conversion, as applicable, of warrants or convertible notes or debentures held by that person. We have registered or are registering, on registration statements filed with the Securities and Exchange Commission of which this prospectus is part, all of the outstanding shares of our common stock except for 405,000 shares of restricted stock issued to certain executive officers and key employees under our Restricted Stock Purchase Plan and 43,630 shares of common stock issued to certain employees pursuant to our Employee Stock Purchase Plan. We also have registered 48,061,582 shares of common stock issuable upon exercise or conversion of outstanding warrants and convertible notes and debentures. In connection with prior financing transactions, we entered into separate registration rights agreements with certain of the selling shareholders in this offering pursuant to which we agreed that we would register the common stock (and common stock received upon the conversion of debentures and certain notes and the exercise of warrants) owned by them. We also agreed to indemnify these selling shareholders against certain liabilities related to the registration and sale of the common stock, including liabilities arising under the Securities Act of 1933, and to pay the costs and fees of registering the shares of our common stock. The selling shareholders will pay any brokerage commissions, discounts or other expenses relating to sales of shares of common stock by them. See “Prior Financing Transactions — Registration Rights” in this prospectus Unless otherwise indicated, none of the selling shareholders is currently an affiliate of ours nor has had a material relationship with us during the past three years, other than as a director, officer, holder of our securities and/or in connection with the negotiation of prior financing transactions. See “Prior Financing Transactions” in this prospectus. Strasbourger Pearson Tulcin Wolff Inc. and Vertical Capital Partners, Inc. are registered broker-dealers that acted as placement agent and finder, respectively, with regard to certain prior financing transactions. See “Prior Financing Transactions” in this prospectus. We agreed to issue warrants to Strasbourger and Vertical Capital Partners as partial compensation for their services, and to include the common stock issuable upon exercise of the warrants in this prospectus for resale. Strasbourger and Vertical Capital Partners designated certain selling shareholders indicated below to receive the warrants. Based on information known to us, we believe that these selling shareholders are affiliated with Strasbourger or Vertical Capital Partners. 15 As of July 12, 2007 Common Stock Beneficially Owned Before Offering Common Stock Beneficially Owned After Offering† Name of Beneficial Owner Shares owned % owned1 Number of Shares BeingSold Shares owned % owned1 Directors and Executive Officers2: John A. Martell3 98,470,0004 45.3 98,470,000 0 0 Richard J. Mullin5 516,9216 * 399,421 117,500 * James M. Lewis7 105,0008 * 0 105,000 * William Wisniewski9 175,00010 * 100,000 75,000 * Anthony W. Nicholson11 75,00012 * 0 75,000 * William J. Schmuhl, Jr.13. 262,50014 * 0 262,500 * Richard A. Tamborski15 12,50014 * 0 12,500 * All directors and executive officers as a group (7 persons) 99,616,921 45.7 98,969,421 657,500 * Other 5% Beneficial Owners: Jeffrey L. Gendell16 c/o Tontine Capital Management, L.L.C. 55 Railroad Avenue, 1st Floor Greenwich, Connecticut 06830 62,500,000 33.3 62,500,000 0 0 Laurus Master Fund, Ltd.17 c/o Laurus Capital Management, LLC 825 Third Avenue, 14th Floor New York, New York 10022 17,682,941 9.1 17,682,941 0 0 Other Selling Shareholders: William Sybesma 1,290,79918 * 1,290,799 0 0 Martina Jane Sybesma 549,56619 * 549,566 0 0 Dr. Domenic Strazzulla 1,185,07020 * 1,185,070 0 0 Jody Nelson 725,000 * 725,000 0 0 David L. Cohen 2,626,44721 1.4 2,626,447 0 0 Dr. Frank Lake, III 686,49422 * 686,494 0 0 Carole Shrager 1,216,66723 * 1,216,667 0 0 Jay Shrager 1,466,66724 * 1,466,667 0 0 Matthew A. Dancy 908,334 * 908,334 0 0 David Dercher 316,667 * 316,667 0 0 William Greenfield 208,33425 * 208,334 0 0 16 As of July 12, 2007 Common Stock Beneficially Owned Before Offering Common Stock Beneficially Owned After Offering† Name of Beneficial Owner Shares owned % owned1 Number of Shares BeingSold Shares owned % owned1 Robert C. Ingram, III 516,37826 * 516,378 0 0 Roger Stacey 158,334 * 158,334 0 0 Michael Goldfarb 316,667 * 316,667 0 0 Gary M. Glasscock 684,19027 * 684,190 0 0 Robert H. Cole28 800,000 * 800,000 0 0 Donna D. Kress 900,000 * 900,000 0 0 Gregg M. Gaylord and Linda S. Covillon29 599,71130 * 599,711 0 0 Dr. Leo Mazzocchi and Nancy T. Mazzocchi29 496,70131 * 496,701 0 0 Joseph Rienzi and Judith Rienzi29 250,000 * 250,000 0 0 Larry Rosenfield 125,000 * 125,000 0 0 Dr. Gilbert R. Schorlemmer 100,000 * 100,000 0 0 Mollie Ann Peters 154,88432 * 154,884 0 0 Richard Campanella and Janis Campanella29 50,000 * 50,000 0 0 Stanley Merves 250,000 * 250,000 0 0 Tom Wrenn 125,000 * 125,000 0 0 Lawrence E. Jaffe 125,00033 * 125,000 0 0 Michael Poujol and Angela Poujol29 998,55334 * 998,553 0 0 Thomas D’Avanzo 699,71135 * 699,711 0 0 Henry Fortier, III 224,85536 * 224,855 0 0 Garry J. Fadale 3,087,38437 1.6 3,087,384 0 0 James Ladner 177,865 * 177,865 0 0 Gregg Goebel and Marilyn Goebel29 50,000 * 50,000 0 0 Stephen T. Skoly, Jr. 274,71138 * 274,711 0 0 Thomas J. Keeney 349,85539 * 349,855 0 0 Joseph Quattrocchi 26,432 * 26,432 0 0 Paul and Danielle Quattrocchi29 26,432 * 26,432 0 0 Dr. Barry G. Landry 52,865 * 52,865 0 0 17 As of July 12, 2007 Common Stock Beneficially Owned Before Offering Common Stock Beneficially Owned After Offering† Name of Beneficial Owner Shares owned % owned1 Number of Shares BeingSold Shares owned % owned1 Dr. Robert L. Thompson 99,85540 * 99,855 0 0 Dr Michael O. Bernstein 52,865 * 52,865 0 0 Steven A. Lamb 52,865 * 52,865 0 0 Norman Dudey 52,86541 * 52,865 0 0 Frank R. Cserpes, Jr. and Sharon M. Cserpes42 52,865 * 52,865 0 0 Edward Lagomarsino 264,323 * 264,323 0 0 Rodney Schorlemmer 1,182,90043 * 1,182,900 0 0 Paul V. Nugent, Jr. and Jeanne Mentus Nugent29 99,85544 * 99,855 0 0 Albert Jim Barboni 119,82745 * 119,827 0 0 StarInvest Group, Inc.46 3,195,37147 1.7 3,195,371 0 0 Marcel Riedel 2,758,784 1.5 2,758,784 0 0 Alfred Schneider 2,758,78448 1.5 2,758,784 0 0 Andreus Riedel 100,000 * 100,000 0 0 Daniel Stahl 1,199,24849 * 1,199,248 0 0 Elizabeth Kuhn 199,71150 * 199,711 0 0 Paul Remensberger 799,769 * 799,769 0 0 Heinz Wattenhofer 99,855 * 99,855 0 0 Rolph R. Berg-Jaquet 39,942 * 39,942 0 0 Marie Luise Fuchs 39,942 * 39,942 0 0 Josephine Hausammann 39,942 * 39,942 0 0 Hans Hausammann 219,797 * 219,797 0 0 Roger Buerki 39,942 * 39,942 0 0 Hans Nef-Maag 176,215 * 176,215 0 0 Max Gertsch 139,913 * 139,913 0 0 Roland Bertschy 19,971 * 19,971 0 0 Christian Baumberger 39,942 * 39,942 0 0 Fred Kin 79,884 * 79,884 0 0 18 As of July 12, 2007 Common Stock Beneficially Owned Before Offering Common Stock Beneficially Owned After Offering† Name of Beneficial Owner Shares owned % owned1 Number of Shares BeingSold Shares owned % owned1 Maya Salzmann 199,711 * 199,711 0 0 Bernhard Meier 2,099,85551 1.1 2,099,855 0 0 Andrew Gonchar 1,295,000 * 1,295,000 0 0 Barry Clark 4,200,00052 2.2 4,200,000 0 0 Ronald Moschetta 1,295,000 * 1,295,000 0 0 P. Tony Polyviou 1,295,000 * 1,295,000 0 0 Adam Gottbetter 2,122,10653 1.1 2,122,106 0 0 Nasrollah Jahdi 249,85554 * 249,855 0 0 Hans-Peter Knecht 79,884 * 79,884 0 0 Frederick B. Epstein 1,141,37855 * 1,141,378 0 0 Jennifer M. Martell56 3,500,00057 1.9 3,500,000 0 0 John L. Martell58 3,500,00059 1.9 3,500,000 0 0 Joseph Gazzola and Josephine Gazzola29 224,85560 * 224,855 0 0 Mark Angelo 257,62461 * 257,624 0 0 Patricia Minehardt62 30,000 * 30,000 0 0 Weikei Lang 15,368 * 15,368 0 0 Thea Hausammann 80,000 * 80,000 0 0 Robert DePalo 125,00063 * 125,000 0 0 Robert Fallah 125,00064 * 125,000 0 0 Myra Logan 125,00065 * 125,000 0 0 John Kidd 125,00066 * 125,000 0 0 Rosemarie Moschetta 293,69267 * 293,692 0 0 Paul Devine 750,00068 * 750,000 0 0 * Less than one percent (1%). † The selling shareholders identified in this table may sell some, all, or none of the shares owned by them that are registered under this registration statement.While we do not currently have knowledge of any agreements, arrangements, or understandings with respect to the sale of any of the shares registered hereunder, for purposes of this table we are assuming that, unless otherwise indicated in the table, the selling shareholders will sell all of the shares beneficially owned by them. (1) Based on, for each shareholder, 187,452,532 shares of common stock outstanding as of July 12, 2007, plus securities beneficially owned by that shareholder that are exercisable for or convertible into common stock within 60 days of July 12, 2007. 19 (2) The address of each director and executive officer identified in the table above is c/o MISCOR Group, Ltd., 1125 South Walnut Street, South Bend, Indiana 46619. (3) Mr. Martell is our Chairman, Chief Executive Officer and President. (4) Includes 30,000,000 shares that are issuable upon conversion of a promissory note payable to Mr. Martell at a conversion price of $0.10 per share. The conversion option continues for so long as amounts are outstanding on the promissory note. The promissory note matures on December 31, 2008, but may be prepaid at any time or extended until December 31, 2013. In connection with the purchase by Tontine Capital Partners, L.P. and Tontine Capital Overseas Master Fund, L.P. (collectively, “Tontine”) of shares of our common stock, Mr. Martell granted to Tontine a limited irrevocable proxy to vote his shares of common stock in connection with certain matters described below under “January 2007 Private Placement of Common Stock.” On all other matters, Mr. Martell has sole voting power with respect to these shares.Mr. Martell has sole investment power with respect to these shares. (5) Mr. Mullin is our Vice President, Treasurer and Chief Financial Officer. (6) Includes 293,692 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share and 37,500 shares issuable upon exercise of options granted under our 2005 Stock Option Plan at an exercise price of $0.25 per share. (7) Mr. Lewis is our Vice President, Secretary and General Counsel. (8) Includes 25,000 shares issuable upon exercise of options granted under our 2005 Stock Option Plan at an exercise price of $0.25 per share. (9) Mr. Wisniewski is Senior Vice President of our subsidiary Magnetech Industrial Services, Inc. (10) Includes 100,000 shares held jointly with his spouse, Jane Wisniewski, and 25,000 shares issuable upon exercise of options granted under our 2005 Stock Option Plan at an exercise price of $0.25 per share. (11) Mr. Nicholson is Vice President of our subsidiary Martell Electric, LLC. (12) Includes 25,000 shares issuable upon exercise of options granted under our 2005 Stock Option Plan at an exercise price of $0.25 per share. (13) Mr. Schmuhl is a member of our board of directors. (14) Includes 12,500 shares issuable upon exercise of options granted under our 2005 Stock Option Plan at an exercise price of $0.25 per share. (15) Mr. Tamborski is a member of our board of directors. (16) Includes 50,000,000 shares of common stock directly owned by Tontine Capital Partners, L.P. (“TCP”) and 12,500,000 shares of common stock directly owned by Tontine Capital Overseas Master Fund, L.P. (“TMF”).Tontine Capital Management, L.L.C. (“TCM”) is the general partner of TCP and Tontine Capital Overseas GP, L.L.C. (“TCO”) is the general partner of TMF.Mr. Gendell is the managing member of TCM and TCO and in such capacity has voting and investment control over the shares of common stock owned by TCP and TMF.TCM, TCO and Mr. Gendell expressly disclaim beneficial ownership of the shares of common stock beneficially owned by TCP and TMF, except to the extent of their pecuniary interest. (17) According to information provided by Laurus Master Fund, Ltd., the entity that exercises voting and investment power on behalf of Laurus Master Fund, Ltd. is Laurus Capital Management, LLC; the natural persons who exercise voting and investment power over Laurus Capital Management, LLC are David Grin and Eugene Grin. Includes 7,352,941 shares of common stock issuable upon exercise of warrants at $0.34 per share, and 375,000 shares of common stock issuable upon exercise of warrants at $0.01 per share. The terms of the warrants limit the number of shares of common stock issuable upon exercise of warrants issued to Laurus Master Fund, Ltd. to the amount by which 9.99% of our outstanding common stock exceeds the number of shares beneficially owned by Laurus Master Fund, Ltd., unless Laurus gives us 75 days prior notice. (18) Includes 440,538 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share (debentures convertible into 220,269 of such shares are held jointly with his spouse, Martina Jane Sybesma), and 79,257 shares of common stock issuable upon exercise of warrants at $0.001 per share. (19) Includes 220,269 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (20) Includes 440,538 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (21) Includes 587,384 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (22) Includes 88,108 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (23) These shares are held jointly with her spouse, Jay Shrager. (24) Includes 1,216,667 shares held jointly with spouse, Carole Shrager, and 250,000 shares held in name of Somerset Farms PST, which is controlled by Mr. Shrager. (25) Includes 158,334 shares held in the name of Greenfield Plumbing and Heating, which is controlled by Mr. Greenfield. (26) Includes 146,846 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (27) Includes 411,169 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share and 42,292 shares of common stock issuable upon exercise of warrants at $0.001 per share. (28) Includes 150,000 shares held by Mr. Cole as custodian for David R. Cole and 500,000 shares owned by Reese Cole Partnership Ltd., which is controlled by Mr. Cole. (29) Shares are held by the named persons as joint tenants with rights of survivorship. (30) Includes 146,846 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (31) Includes 220,269 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (32) Includes 58,738 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (33) These shares are held in a pension plan for the benefit of Mr. Jaffe. (34) Includes 734,230 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. 20 (35) These shares are held in an individual retirement account for the benefit of Mr. D’Avanzo.Includes 146,846 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (36) Includes 6,500 shares that are held in an individual retirement account for the benefit of Mr. Fortier.Also includes 73,423 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share and 26,432 shares of common stock issuable upon exercise of warrants at $0.001 per share. (37) Includes 587,384 shares of common stock issuable upon conversion of debentures convertible at $0.3404826 per share. (38) Includes 146,846 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share and 52,865 shares of common stock issuable upon exercise of warrants at $0.001 per share. (39) Includes 73,423 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (40) These shares are held in a profit sharing plan for the benefit of Dr. Thompson.Includes 73,423 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (41) These shares are held by Mr. Dudey as trustee for the benefit of Norman Dudey. (42) These individuals hold the shares as co-trustees of the Frank R. Cserpes, Jr. Trust. (43) Includes the following: (i) 146,846 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share, that are held in a pension plan for the benefit of Mr. Schorlemmer; (ii) 883,334 shares held in the name of RS & VS, Ltd.; and (iii) 73,423 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share, that are held in the name of RS &VS, Ltd.Mr. Schorlemmer controls the general partner of RS &VS, Ltd. (44) Includes 73,423 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (45) Includes 88,108 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (46) StarInvest Group, Inc. is a publicly traded business development company. (47) Includes 2,349,537 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (48) Includes 58,738 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (49) Includes 381,800 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (50) Includes 146,846 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share. (51) Includes 2,000,000 shares of common stock held in the name of Bevita Commercial Corp., which is controlled by Mr. Meier. (52) These shares are held in the name of Phoenix Holdings, Inc., which is controlled by Mr. Clark.Mr. Clark was issued these warrants as a designee of Strasbourger Pearson Tulcin Wolff Inc. in connection with certain financing transactions described below. (53) Includes 100,000 shares of common stock issued to Jackson Steinem, Inc; and 25,000 shares of common stock issuable upon exercise of warrants at $0.001 per share issued to Jackson Steinem, Inc. as a designee of Strasbourger Pearson Tulcin Wolff Inc. in connection with certain financing transactions described below.We are advised that Jackson Steinem, Inc. is controlled by Mr. Gottbetter, a partner in the law firm that acted as our securities counsel with respect to certain financing transactions described below. (54) Includes 73,423 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share and 26,432 shares of common stock issuable upon exercise of warrants at $0.001 per share. (55) Includes 146,846 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share and 52,865 shares of common stock issuable upon exercise of warrants at $0.001 per share. (56) Ms. Martell is the adult daughter of John A. Martell, our Chairman, Chief Executive Officer and President. (57) Includes 3,000,000 shares of common stock held in the Separate Trust for Jennifer Martell created under the John and Bonnie Martell 1997 Children's Trust for Jennifer and John. (58) Mr. Martell is the adult son of John A. Martell, our Chairman, Chief Executive Office and President. (59) Includes 3,000,000 shares of common stock held in the Separate Trust for John L. Martell created under the John and Bonnie Martell 1997 Children's Trust for Jennifer and John. (60) Includes 73,423 shares of common stock issuable upon conversion of debentures convertible at $0.3404926 per share and 26,432 shares of common stock issuable upon exercise of warrants at $0.001 per share. (61) These shares are held in the name of Yorkville Advisors Management, LLC, an investment advisory firm controlled by Mr. Angelo.Mr. Angelo has not indicated to us whether Yorkville Advisors Management, LLC is a registered broker-dealer or an affiliate of a registered broker-dealer. (62) Patricia Minehardt was a manager of our subsidiary HK Engine Components LLC and has passed away. (63) Includes 125,000 shares of common stock issuable upon exercise of warrants at $0.34 per share. The selling shareholder was issued these warrants as a designee of Vertical Capital Partners, Inc. in connection with certain financing transactions described below. (64) Includes 125,000 shares of common stock issuable upon exercise of warrants at $0.34 per share. The selling shareholder was issued these warrants as a designee of Vertical Capital Partners, Inc. in connection with certain financing transactions described below. (65) Includes 125,000 shares of common stock issuable upon exercise of warrants at $0.34 per share. The selling shareholder was issued these warrants as a designee of Vertical Capital Partners, Inc. in connection with certain financing transactions described below. (66) Includes 125,000 shares of common stock issuable upon exercise of warrants at $0.34 per share. The selling shareholder was issued these warrants as a designee of Vertical Capital Partners, Inc. in connection with certain financing transactions described below. (67) Includes 293,692 shares of common stock issuable upon conversion of debentures convertible at 0.3404926 per share. (68) Includes 750,000 shares of common stock issuable upon exercise of warrants at $0.0001 per share. 21 PRIOR FINANCING TRANSACTIONS The following is a summary description of certain financing transactions we entered into since we began operations in 2000. These transactions involve the selling shareholders identified in this prospectus. This summary does not discuss all of the provisions of the agreements and other documents relating to the financing transactions that are filed as exhibits to our registration statements of which this prospectus is a part. Financing by John A. Martell From our organization through December 31, 2003, John A. Martell, who is our Chairman, Chief Executive Officer and President, made to us capital contributions of approximately $2.4 million and advances of approximately $4.8 million. We used these amounts to fund acquisitions and other capital requirements and for working capital. The advances were unsecured and were payable on demand with interest at 1% below the prime rate. Effective December 31, 2003, $3.0 million of approximately $4.8 million of outstanding advances were rolled into a promissory note made by our subsidiary Magnetech Industrial Services, Inc. to Mr. Martell, and the balance (approximately $1.8 million) was treated as a contribution to capital. The loan evidenced by the promissory note bears interest at an annual rate of 1% below the prime rate as published by The Wall Street Journal, and is payable monthly. The loan matures on December 31, 2008, except that Magnetech Industrial Services, Inc. can extend the maturity for five years upon 60 days’ prior written notice at an annual rate of prime plus one percent. Our repayment obligations under the note are subordinated in priority and right of payment to our senior credit facility and subordinated convertible debentures, which are described in more detail below. In September 2005, we granted Mr. Martell an option to convert at any time and from time to time all or any part of the obligations due under the note into shares of our common stock at a fixed conversion price of $0.10 per share. If the number of our outstanding shares of common stock is increased because of a stock split or stock dividend, the conversion price will be proportionately reduced, and if the number is decreased because of a stock combination, the conversion price will be proportionately increased. The aggregate amount of principal and accrued and unpaid interest due to Mr. Martell under the note at the time the option was issued to him in September 2005 and at December 31, 2006 was $3.0 million and $3.0 million, respectively. The $0.10 per share conversion price for the note to Mr. Martell is lower than the conversion price of $0.3404926 per share for the convertible debentures we issued to third party investors in March 2005, lower than the conversion prices of $0.19, $0.26 and $0.32 per share for the convertible notes we issued in August 2005 to Laurus Master Fund, Ltd. (“Laurus”), our senior lender at that time, related to our senior credit facility described below, and lower than the exercise price of $0.25 per share for the stock options issued to our executive officers (other than Mr. Martell) in September 2005 under our 2005 Stock Option Plan. See “Management Executive Compensation Equity Incentive Plans” in this prospectus. The option granted to Mr. Martell was not approved or ratified by our independent directors and its terms may not be representative of an arms’ length transaction. Private Placements of Preferred and Common Stock Pursuant to Convertible Redeemable Preferred Stock Purchase Agreements effective as of March 3, 2004, our subsidiary Magnetech Industrial Services, Inc. issued 750,000 shares of preferred stock at $1.00 per share to certain investors. The issuance was not registered under the Securities Act of 1933 in reliance on exemptions from the registration requirements of that Act. Magnetech Industrial Services, Inc. used the net proceeds of the private placement for working capital. The terms of the offering contemplated our reorganization into a holding company structure by requiring the automatic conversion of the preferred stock issued by our subsidiary into 6.33333 shares of our common stock upon completion of a private offering of our common stock by March 2, 2005 with aggregate proceeds of not less that $3,000,000. If we could not meet this deadline, we would have been required to redeem all of the preferred stock at the stated value of $1.00 per share, plus interest at an annual rate of 5.375%, and issue 1.33333 shares of our common stock for each redeemed share of preferred stock. No dividends were payable on the preferred stock. In a series of closings in late 2004, we issued 12,750,000 shares of our common stock to certain investors for a purchase price of $0.20 per share, or an aggregate purchase price of $2,550,000. The issuance was not registered 22 under the Securities Act of 1933 in reliance on exemptions from the registration requirements of that Act. We used the net proceeds of the private placement to fund marketing and promotion costs, to acquire plant and equipment, for general and administrative costs and for working capital. The proceeds we received in connection with this offering of common stock, when combined with the proceeds from the preferred stock offering, exceeded the threshold described above for converting the outstanding shares of our subsidiary’s preferred stock into shares of our common stock. Consequently, all of the preferred stock issued by Magnetech Industrial Services, Inc. was converted into 4,750,006 shares of our common stock in December 2004. We engaged Strasbourger Pearson Tulcin Wolff Inc. to act as our placement agent on a best efforts basis in the preferred stock and common stock offerings described above. As compensation for its services, we paid Strasbourger a cash fee of 10% of the amount raised in the offerings, or $330,000, and effective December 2004 we issued to Strasbourger’s designees warrants to purchase 4,500,000 shares of our common stock for a ten-year period at a fixed exercise price of $0.0001 per share, subject to certain anti-dilution adjustments described below. Strasbourger indicated that the persons it designated to receive the warrants, whom we believe to be employees of or otherwise affiliated with Strasbourger, were involved in its providing services as placement agent in the offerings. In addition, we issued 50,000 shares of our common stock to Jackson Steinem, Inc., which we are advised is beneficially owned by a partner in the law firm that acted as our securities counsel with respect to the private placements. The issuance of the warrants and the shares was not registered under the Securities Act of 1933 in reliance on exemptions from the registration requirements of that Act. If the number of our outstanding shares of common stock is increased because of a stock split or stock dividend, the exercise price of the warrants will be proportionately reduced, and if the number is decreased because of a stock combination, the exercise price of the warrants will be proportionately increased. In addition, the exercise price will be reduced if, subject to certain exceptions, we issue common stock at a price less than the exercise price or securities convertible into common stock at a price less than the exercise price, or if we distribute any assets or evidence of indebtedness to holders of our common stock. An adjustment of less than $0.01 is not required to be made. If the exercise price of the warrants is adjusted, then the number of shares of common stock issuable upon exercise of the warrants will be simultaneously adjusted by multiplying the number of shares of common stock issuable upon exercise of the warrants by the exercise price in effect prior to the adjustment and dividing the product by the exercise price, as adjusted. Private Placement of Convertible Debentures and Warrants In March 2005, we entered into Subordinated Convertible Debenture Purchase Agreements with several investors. Pursuant to those agreements, we issued $4,025,000 principal amount of convertible debentures at par. For no additional consideration, we issued to purchasers of debentures warrants to purchase an aggregate 4,255,601 shares of our common stock for a five year period at a fixed exercise price of $0.001 per share. If the number of our outstanding shares of common stock is increased because of a stock split, the exercise price will be proportionately reduced, and if the number is decreased because of a stock combination, the exercise price will be proportionately increased. We used the net proceeds of the private placement to acquire certain operating assets of Hatch & Kirk, Inc. and for working capital. The issuance of the debentures and warrants was not registered under the Securities Act of 1933 in reliance on exemptions from the registration requirements of that Act. The debentures originally were scheduled to mature on February 28, 2007; however, in April 2006, the debenture holders agreed to extend the maturity date to February 28, 2008. The debentures bear interest at a fixed annual rate of 6%, payable in cash upon redemption or at maturity if the holders do not elect to convert their debentures. Each holder has the option to convert principal and accrued interest under the debentures into shares of our common stock at a fixed conversion price of $0.3404926 per share. In 2007, certain debenture holders converted debentures totaling $1,045,000 into 3,069,082 shares of our common stock.If the number of our outstanding shares of common stock is increased because of a stock split or stock dividend, the conversion price will be proportionately reduced, and if the number is decreased because of a stock combination, the conversion price will be proportionately increased, except that any adjustment to the conversion price of less than $0.0001 is not required to be made. 23 The debentures are secured by a lien in all our tangible personal property. This lien, as well as the repayment obligations under the debentures, is subordinate in priority and right of payment to our $5 million secured credit facility described below. Upon written notice we can redeem any or all of the outstanding debentures prior to the maturity date at a redemption price, payable in cash, equal to 100% of the principal amount redeemed, plus accrued and unpaid interest through the redemption date. Any notice to redeem must be given to all holders no less than 30 days or more than 45 days prior to the date set forth for redemption. The holders may convert their debentures into common stock at any time prior to the redemption date. Our loan agreements with our senior secured lender restrict our ability to exercise this redemption right. We also engaged Strasbourger to act as our placement agent in the debenture offering. As compensation for its services, we paid Strasbourger a cash fee of 10% of the amount raised in the offerings, or $402,500, and in May 2005 we issued to Strasbourger’s designees warrants to purchase 6,182,992 shares of our common stock for a 10-year period at a fixed exercise price of $0.001 per share. Strasbourger indicated that the persons it designated to receive the warrants, whom we believe to be employees of or otherwise affiliated with Strasbourger, were involved in its providing services as placement agent in the debenture offering. If the number of our outstanding shares of common stock is increased because of a stock split, the exercise price of the warrants will be proportionately reduced, and if the number is decreased because of a stock combination, the exercise price will be proportionately increased. In addition, we issued 50,000 shares of our common stock to Jackson Steinem, Inc. The issuance of the warrants and the shares was not registered under the Securities Act of 1933 in reliance on exemptions from the registration requirements of that Act. Senior Secured Credit Facilities St. Joseph Capital Bank.In December 2001, we entered into a secured credit facility with St. Joseph Capital Bank that included a revolving line of credit and a five-year term note. The line of credit provided for maximum borrowings of $1 million, and bore interest at 0.25% below the bank’s prime rate. The term note was in the original principal amount of $500,000 and was payable in monthly principal installments of $8,333 with interest at 0.25% below the bank’s prime rate. In November 2002, we obtained a second revolving line of credit that provided for maximum borrowings of $450,000, and bore interest at the bank’s prime rate. In November 2003, the interest rates on the $1.0 million and $450,000 lines of credit were increased to 0.5% and 0.25% above the bank’s prime rate, respectively. The lines of credit were due on demand. The lines of credit and the term note were secured by a security interest in substantially all of our assets, and were guaranteed by John A. Martell, our Chairman, Chief Executive Officer and President. The lines of credit were subject to a certain covenant requiring the maintenance of a minimum balance in Mr. Martell’s account maintained with the bank. At December 31, 2003, the aggregate outstanding balances under the revolving lines of credit and the term note were approximately $1.4 million and $300,000, respectively. We refinanced our indebtedness to St. Joseph Capital Bank with our credit facility with MFB Financial described below. MFB Financial.In November 2004, we entered into a secured credit facility with MFB Financial and refinanced our indebtedness to St. Joseph Capital Bank. This credit facility included a line of credit that provided for maximum borrowings of $3.0 million and bore interest at 0.375% above the bank’s prime rate. The line of credit was due on demand, collateralized by a blanket security agreement covering substantially all of our assets, and was guaranteed by Mr. Martell. The line was subject to certain financial covenants pertaining to minimum net worth, senior debt to net worth, and debt service coverage. We were not in compliance with one of our financial covenants to MFB Financial at December 31, 2004; however, MFB Financial waived such noncompliance. At December 31, 2004, the outstanding balance on the line of credit was approximately $2.5 million. In April 2005, we amended our credit facility with MFB Financial to increase the maximum borrowings under the line of credit to $5.5 million. All other terms remained the same. We refinanced our indebtedness to MFB Financial with our credit facility with Laurus Master Fund, Ltd. described below. Laurus Master Fund, Ltd.In August 2005, we entered into a $10 million credit facility with Laurus Master Fund, Ltd. At December, 2006, we had borrowed an aggregate of $8.2 million under the facility, $2.0 million under 24 a term note, $2.8 million under a minimum borrowing note and $3.4 million under a revolving note. In January 2007, we paid off the Laurus credit facility with proceeds from an equity financing described below. The notes bore interest at an annual rate of 1% over the prime rate as published in
